

116 HR 1877 : Security Screening During COVID–19 Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1877IN THE SENATE OF THE UNITED STATESJuly 21, 2021Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo require the Transportation Security Administration to issue a plan to improve security screening procedures at airports during the COVID–19 national emergency, and for other purposes.1.Short titleThis Act may be cited as the Security Screening During COVID–19 Act.2.Plan(a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator, in coordination with the Chief Medical Officer of the Department of Homeland Security, and in consultation with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, shall issue and commence implementing a plan to enhance, as appropriate, security operations at airports during the COVID–19 national emergency in order to reduce risk of the spread of the coronavirus at passenger screening checkpoints and among the TSA workforce.(b)ContentsThe plan required under subsection (a) shall include the following:(1)An identification of best practices developed in response to the coronavirus among foreign governments, airports, and air carriers conducting aviation security screening operations, as well as among Federal agencies conducting similar security screening operations outside of airports, including in locations where the spread of the coronavirus has been successfully contained, that could be further integrated into the United States aviation security system.(2)Specific operational changes to aviation security screening operations informed by the identification of best practices under paragraph (1) that could be implemented without degrading aviation security and a corresponding timeline and costs for implementing such changes.(c)ConsiderationsIn carrying out the identification of best practices under subsection (b), the Administrator shall take into consideration the following:(1)Aviation security screening procedures and practices in place at security screening locations, including procedures and practices implemented in response to the coronavirus.(2)Volume and average wait times at each such security screening location.(3)Public health measures already in place at each such security screening location.(4)The feasibility and effectiveness of implementing similar procedures and practices in locations where such are not already in place.(5)The feasibility and potential benefits to security, public health, and travel facilitation of continuing any procedures and practices implemented in response to the COVID–19 national emergency beyond the end of such emergency.(d)ConsultationIn developing the plan required under subsection (a), the Administrator may consult with public and private stakeholders and the TSA workforce, including through the labor organization certified as the exclusive representative of full- and part-time non-supervisory TSA personnel carrying out screening functions under section 44901 of title 49, U.S. Code. (e)SubmissionUpon issuance of the plan required under subsection (a), the Administrator shall submit the plan to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(f)Issuance and implementationThe Administrator shall not be required to issue or implement, as the case may be, the plan required under subsection (a) upon the termination of the COVID–19 national emergency except to the extent the Administrator determines such issuance or implementation, as the case may be, to be feasible and beneficial to security screening operations.(g)GAO reviewNot later than 1 year after the issuance of the plan required under subsection (a) (if such plan is issued in accordance with subsection (f)), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a review, if appropriate, of such plan and any efforts to implement such plan.(h)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.(2)CoronavirusThe term coronavirus has the meaning given such term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(3)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.(4)Public and private stakeholdersThe term public and private stakeholders has the meaning given such term in section 114(t)(1)(C) of title 49, United States Code.(5)TSAThe term TSA means the Transportation Security Administration.Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk